Exhibit 10.1
AMENDED AND RESTATED
RESTRICTED STOCK PLAN
FOR NON-EMPLOYEE DIRECTORS
OF 3D SYSTEMS CORPORATION
(as further amended effective April 1, 2011)
Section 1. Purpose.
This Amended and Restated Restricted Stock Plan for Non-Employee Directors
amends and restates, in its entirety, that certain Stock Plan for Non-Employee
Directors originally adopted May 19, 2004 (as amended and restated, the “Plan”)
of 3D Systems Corporation (the “Company”). The Plan is designed to enhance the
ability of the Company to attract, retain and motivate Non-Employee Directors
(as defined in Section 3) of exceptional ability and to promote the common
interest of directors and stockholders in enhancing the value of the Company’s
Common Stock. It is the intention of the Company to provide for payment in
shares of the Company’s common stock, par value $0.001 per share (“Common
Stock”), of all or a portion of the annual retainer paid to each Non-Employee
Director.
Section 2. Stock Available.
The stock subject to the Plan shall be such authorized but unissued or treasury
shares of Common Stock as shall from time to time be available for issuance
pursuant to the Plan. The total amount of Common Stock that may be issued
pursuant to the Plan is two hundred thousand (200,000) shares, subject to
adjustment in accordance with Section 7.
Section 3. Eligibility.
Each Non-Employee Director of the Company shall be eligible to participate in
the Plan. As used in the Plan, the term “Non-Employee Director” shall include
any person who, at the time of his or her election to the Board of Directors of
the Company (the “Board”), is not an officer or employee of the Company or any
of its Subsidiaries or Affiliates (as such terms are defined in Section 16). Any
Non-Employee Director who becomes an officer or employee of the Company or any
of its Subsidiaries or Affiliates shall cease to be eligible to participate in
the Plan for so long as such person remains such an officer or employee.
Section 4. Grants of Shares.
Grants of Common Stock under the Plan shall be made as follows:
(a) Initial Grants. On the date any Non-Employee Director first is elected a
director of the Company on or after the Effective Date (as defined in
Section 19) of the Plan, such Non-Employee Director shall receive a grant of one
thousand (1,000) shares of Common Stock; provided that such grant shall not be
made (i) to a Non-Employee Director who was, within twelve (12) months
immediately preceding his or her election as a director, an officer or employee
of the Company or any of its Subsidiaries; or (ii) to a Non-Employee Director
who, within twelve (12) months immediately preceding his or her election as a
director, already was a director on the Company’s Board.
(b) Annual Grants. At the close of business on the date of each annual meeting
of the stockholders of the Company, a grant of three thousand (3,000) shares of
Common Stock shall be awarded to (i) each Non-Employee Director who is elected
on such date; and (ii) each Non-Employee Director whose term of service extends
past such date.
(c) Interim Grants. In the event that, on or after the Effective Date of the
Plan, any Non-Employee Director is elected a director at other than an annual
meeting of the stockholders of the Company, in addition to any Common Stock
granted pursuant to Section 4(a), such Non-Employee Director shall receive on
the date of such Non-Employee Director’s election a grant of that number of
shares of Common Stock that is equal to the product of three thousand (3,000)
multiplied by a fraction, the numerator of which shall be the number of days
remaining from the date of such Non-Employee Director’s election to the date of
the next annual meeting of the stockholders of the Company provided for in
accordance with the By-Laws of the Company as then in effect, and the
denominator of which shall be 365.

 

 



--------------------------------------------------------------------------------



 



(d) Non-Transferability of Grants. Except as provided below in this Section 4(d)
and in Section 4(e), no right to receive shares of Common Stock pursuant to the
Plan shall be transferable by any Non-Employee Director and no shares of Common
Stock issued pursuant to the Plan, or any interest therein, may be sold,
transferred, pledged, encumbered or otherwise disposed of (including, without
limitation, by way of gift or donation) by the Non-Employee Director to whom
such shares are issued, as long as such Non-Employee Director shall remain a
director of the Company. In the case that a Non-Employee Director becomes an
employee of the Company, but retains his or her position as a director, the
restriction on transferability described in this Section 4(d) shall remain on
the Common Stock granted pursuant to this Plan as long as such employee shall
remain a director of the Company. Each Non-Employee Director may provide the
Company with a written designation in form satisfactory to the Company’s counsel
designating a person or persons (“Beneficiary”) entitled to receive shares to be
issued pursuant to a grant of shares under the Plan upon the death of such
Non-Employee Director after such grant but prior to the issuance of shares
pursuant to such grant. The Company shall honor each such written designation,
provided that the Beneficiary named shall take all steps necessary to comply
with the Plan, including the payment of the Issue Price (as defined below) if
not paid by the Non-Employee Director and the execution of any agreement
reasonably required by counsel to the Company in order to comply with the Plan
or with federal or state securities laws or other legal requirements.
Notwithstanding any other provision of this Plan, any Non-Employee Director may
make a gift or other transfer of any Common Stock awarded or acquired under the
Plan to members of the immediate family of such Non-Employee Director or to a
trust or other form of indirect ownership established by such Non-Employee
Director for his or her benefit or for the benefit of members of the immediate
family of such Non-Employee Director (each also, a “Beneficiary”); provided that
(i) the purpose of such transfer is either estate or tax planning, (ii) the
Non-Employee Director shall continue to be deemed a beneficial owner of such
transferred shares of Common Stock and shall retain voting and investment
control over such shares while the Non-Employee Director remains a director of
the Company and (iii) the Beneficiary shall execute an agreement with the
Company, in form and substance satisfactory to counsel to the Company, pursuant
to which such Beneficiary shall be obligated to hold the shares of Common Stock
so transferred in accordance with the terms and conditions of the Plan and
containing such other terms and conditions as may be required by counsel to the
Company. For the purpose of this Section 4(d), the term “immediate family” shall
have the meaning set forth in Rule 16a-1 under the Securities Exchange Act of
1934, as amended (the “Securities Exchange Act”), and the term “beneficial
owner” shall have the meaning set forth in Rule 16a-1 under the Securities
Exchange Act, other than for purposes of determining beneficial ownership of
more than ten percent of any class of equity securities.
(e) Sale of Shares to Satisfy Tax Obligation. Notwithstanding anything in this
Section 4 to the contrary, Non-Employee Directors shall be permitted to sell up
to fifty percent (50%) of the shares of Common Stock covered by any grant in
order to satisfy any tax obligation arising from such grant or grants.
(f) Execution of Agreement. Each grant of Common Stock pursuant to this
Section 4 shall be contingent on and subject to (i) payment by the Non-Employee
Director (or by his or her Beneficiary) pursuant to Section 5 of the Issue Price
for the shares covered by such grant; and (ii) execution by the Non-Employee
Director (or by his or her Beneficiary) of a document agreeing to hold the
shares of Common Stock covered by such grant in accordance with the terms and
conditions of the Plan (including, without limitation, Sections 4(d), 4(e) and
13) and containing such other terms and conditions as may be required by counsel
to the Company in order to comply with federal or state securities laws or other
legal requirements.
(g) Notwithstanding Sections 4(a), 4(b) and 4(c) of this Plan, the maximum value
of any grant of Common Stock made under any of those provisions shall be $50,000
based upon the closing market value of the Common Stock on the date of grant.
The number of shares covered by the applicable award under Section 4(a), 4(b) or
4(c), as the case may be, shall be reduced to a number that shall be the nearest
whole number of shares of Common Stock determined by multiplying the number of
shares to be granted under the applicable section of this Plan by a fraction,
the numerator of which shall be $50,000 and the denominator of which shall be
the closing market price on the date of grant, multiplied by the number of
shares to be awarded as set forth in the applicable subsection of this
Section 4.
Section 5. Issue Price of Common Stock.
Prior to the issuance of Common Stock to a Non-Employee Director pursuant to the
Plan, the Non-Employee Director shall pay to the Company an amount of money per
share (“Issue Price”) equal to the par value per share of the Common Stock. The
Issue Price for shares of Common Stock granted pursuant to the Plan shall be
tendered to the Company within thirty (30) days after notice of the amount
thereof is given by the Company to the recipient of such shares.

 

 



--------------------------------------------------------------------------------



 



Section 6. Change in Control.
Notwithstanding any other provision of the Plan, in the event that (i) the
Company is merged into or consolidated with another corporation or other entity
and as a result of such merger or consolidation less than seventy percent (70%)
of the combined voting power of the outstanding voting securities of the
surviving or resulting corporation or other entity shall, after giving effect to
such merger or consolidation, be “beneficially owned” (within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Securities Exchange Act”)) in the aggregate, directly or indirectly, by the
former stockholders of the Company (excluding from such computation any such
securities beneficially owned, directly or indirectly, by “affiliates” of the
Company (as defined in Rule 12b-2 under the Securities Exchange Act) and any
such securities so beneficially owned, directly or indirectly, by a party to
such merger or consolidation); (ii) the Company sells all or substantially all
of its assets; (iii) any “person” is or becomes the “beneficial owner” (as the
terms “person” and “beneficial owner” are used in Sections 13(d) and 14(d) of
the Securities Exchange Act), directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities; (iv) as a result of any
solicitation subject to Rule 14a-11 under the Securities Exchange Act (or any
successor rule thereto), one or more persons not recommended by or opposed for
election to the Board of Directors by one-third or more of the directors of the
Company then in office is or are elected a director of the Company; or (v) the
Company shall become subject for any reason to a voluntary or involuntary
dissolution or liquidation, then, as of the close of business at the principal
executive office of the Company on the business day immediately preceding the
date on which such event occurs, for purposes of the Plan and to the extent that
the provisions of the Plan remain applicable to shares granted under the Plan,
the restriction provided in Section 4(d) of the Plan shall without further act
expire and cease to apply to any securities granted under the Plan, the
requirement of a legend on stock certificates provided in Section 9 shall
without further act expire and cease to apply to any securities granted under
the Plan, and each Non-Employee Director holding shares issued under the Plan
shall thereupon have the right to receive an unlegended certificate as set forth
in the last sentence of Section 9.
Section 7. Adjustments.
In the event of changes in the common stock of the Company after the Effective
Date by reason of any stock dividend, split-up, combination of shares,
reclassification, recapitalization, merger, consolidation, reorganization or
liquidation: (a) the restriction provided in Section 4(d) and the requirement of
a legend on stock certificates provided in Sections 9 and 10(d) shall apply to
any securities issued in connection with any such change in respect of stock
which has been granted under the Plan; and (b) appropriate adjustments shall be
made by the Board as to (i) the number of shares to be delivered and the Issue
Price where such change occurred after the date of the grant but before the date
the stock covered by the grant is delivered; and (ii) the number and class of
shares available under the Plan in the aggregate, which changes shall be made in
the same manner as such items are adjusted for purposes of the 2004 Incentive
Stock Plan of 3D Systems Corporation as then in effect.
Section 8. Action by Company.
Neither the existence of the Plan nor the issuance of Common Stock pursuant
thereto shall impair the right of the Company or its stockholders to make or
effect any adjustment, recapitalization or other change in the Common Stock
referred to in Section 7, any change in the Company’s business, any issuance of
debt obligations or stock by the Company, or any grant of options on stock of
the Company.
Section 9. Legend on Stock Certificates.
Every certificate of Common Stock issued pursuant to the Plan shall, so long as
the restriction provided in Section 4(d) remains in effect, bear a legend in
substantially the following form:
This certificate and the shares represented hereby are held subject to the terms
of the Restricted Stock Plan for Non-Employee Directors (the “Plan”) of 3D
Systems Corporation, which provides that neither the shares issued pursuant
thereto, nor any interest therein, may be sold, transferred, pledged, encumbered
or otherwise disposed of (including, without limitation, by way of gift or
donation) except in accordance with the Plan. A copy of the Plan is available
for inspection at the executive offices of 3D Systems Corporation.
Each Non-Employee Director may surrender to the Company the certificate or
certificates representing such shares in exchange for a new certificate or
certificates, free of the above legend, at any time after either such
Non-Employee Director has ceased to be a director of the Company or the
restriction provided in Section 4(d) otherwise has ceased to apply to the shares
covered by such certificate.

 

 



--------------------------------------------------------------------------------



 



Section 10. Government and Other Regulations and Restrictions.
(a) In General. The issuance by the Company of any shares of Common Stock
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations and to such approvals by governmental agencies as may be required.
(b) Registration of Shares. The Company shall use its reasonable commercial
efforts to cause the Common Stock to be issued pursuant to this Plan to be
registered under the Securities Act of 1933, as amended (the “Securities Act”),
but otherwise shall be under no obligation to register shares of Common Stock
issued under the Plan under the Securities Act or otherwise. If, at the time
shares of Common Stock are issued pursuant to the Plan, there shall not be on
file with the Securities and Exchange Commission an effective registration
statement under the Securities Act covering such shares of Common Stock, the
Non-Employee Director to whom such shares are to be issued will execute and
deliver to the Company upon receipt by him or her of any such shares an
undertaking, in form and substance satisfactory to the Company, that (i) such
Non-Employee Director has had access or will, by reason of such person’s service
as a director of the Company, or otherwise, have access to sufficient
information concerning the Company to enable him or her to evaluate the merits
and risks of the acquisition of shares of Common Stock pursuant to the Plan;
(ii) such Non-Employee Director has such knowledge and experience in financial
and business matters that such person is capable of evaluating such acquisition;
(iii) it is the intention of such Non-Employer Director to acquire and hold such
shares for investment and not for the resale or distribution thereof; (iv) such
Non-Employer Director will comply with the Securities Act and the Securities
Exchange Act with respect to such shares; and (v) such Non-Employer Director
will indemnify the Company for any cost, liability and expense that the Company
may sustain by reason of any violation of the Securities Act or the Securities
Exchange Act occasioned by any act or omission on his or her part with respect
to such shares.
(c) Resale of Shares. Without limiting the generality of Section 4(d), shares of
Common Stock acquired pursuant to the Plan shall not be sold, transferred or
otherwise disposed of unless and until either (i) such shares shall have been
registered by the Company under the Securities Act; (ii) the Company shall have
received either a “no action” letter from the Securities and Exchange Commission
or an opinion of counsel acceptable to the Company to the effect that such sale,
transfer or other disposition of the shares may be effected without such
registration; or (iii) such sale, transfer or other disposition of the shares is
made pursuant to Rule 144 of the General Rules and Regulations promulgated under
the Securities Act, as the same may from time to time be in effect, and the
Company shall have received an opinion of counsel acceptable to the Company to
such effect.
(d) Legend on Certificates. The Company may require that any certificate or
certificates evidencing shares issued pursuant to the Plan bear a restrictive
legend, and be subject to stop-transfer orders or other actions, intended to
effect compliance with the Securities Act or any other applicable regulatory
measures.
Section 11. Company’s Right to Terminate Retention; Non-Exclusivity.
Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements or modifying existing compensation
arrangements for Non-Employee Directors, subject to stockholder approval if such
approval is required by applicable statute, rule or regulation; and such
arrangements may be either generally applicable or applicable only in specific
cases. The adoption of the Plan shall not confer upon any member of the Board
any right to continued membership on the Board.
Section 12. No Rights in Common Stock.
No Non-Employee Director or Beneficiary shall have any interest in or be
entitled to voting rights or dividends or other rights or privileges of
stockholders of the Company with respect to shares of Common Stock granted
pursuant to the Plan unless, and until, shares of Common Stock actually are
issued to such person and then only from the date such person becomes the record
owner thereof.
Section 13. Tax Withholding.
The Company shall make appropriate provisions for the payment of any Federal,
state or local tax or any other tax that may be required by law to be withheld
by reason of a grant or the issuance of shares of Common Stock pursuant to the
Plan.
Section 14. No Liability.
No member of the Board, or any officer or employee of the Company acting on
behalf of the Board, shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company in respect of any such action, determination or interpretation.

 

 



--------------------------------------------------------------------------------



 



Section 15. Successors.
The provisions of the Plan shall be binding upon and inure to the benefit of all
successors of any person receiving Common Stock pursuant to the Plan, including,
without limitation, the estate of such person and the executors, administrators
or trustees thereof, the heirs and legatees of such person, and any receiver,
trustee in bankruptcy, or representative of creditors of such person.
Section 16. Subsidiaries and Affiliates.
For purposes of the Plan, term (a) the term “Subsidiaries” includes those
corporations fifty percent (50%) or more of whose outstanding voting stock is
owned or controlled, directly or indirectly, by the Company and those
partnerships and joint ventures in which the Company owns, directly or
indirectly, a 50 percent (50%) or more interest in the capital account or
earnings; and (b) the term “Affiliates” means any current or future entity other
than the Company and its Subsidiaries that is designated by the Board as
participating under the Plan.
Section 17. Expenses.
The expenses of administering the Plan shall be borne by the Company.
Section 18. Termination and Amendment.
The Board (or any committee thereof, as designated by the board to administrate
the Plan) may from time to time amend or discontinue the Plan or any provision
thereof; provided that no amendment or modification of the Plan shall, without
the prior approval of the stockholders of the Company:

  (a)  
increase the number of shares of Common Stock available for grant;

  (b)  
materially increase the benefits accruing to participants under the Plan;

  (c)  
modify the requirements as to eligibility for participation; or

  (d)  
change any of the provisions of this Section 18.

No amendment or discontinuation of the Plan or any provision thereof shall,
without the written consent of the participant, adversely affect any shares
theretofore granted to such participant under the Plan.
Section 19. Effective Date.
The Effective Date shall be May 19, 2004. The Plan was amended and restated on
July 27, 2005 and subsequently amended effective April 1, 2011.

 

 